Citation Nr: 0018605	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-49 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1954 and from May 1991 to September 1991.  The veteran also 
served in the Missouri Army National Guard between 1976 and 
1993.

This appeal arises from an August 1996 rating decision of the 
St. Louis, Missouri Regional Office (RO).  The case was 
remanded from the Board to the RO in November 1997 for 
additional development of the evidence.


FINDINGS OF FACT

1.  The veteran was exposed to acoustic trauma while serving 
with the Missouri Army National Guard.  

2.  The veteran suffers from bilateral sensorineural hearing 
loss that is the result of exposure to acoustic trauma during 
service with the Missouri Army National Guard.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during service with the 
Missouri Army National Guard.  38 U.S.C.A. §§ 101(24), 1110, 
1131 (West 1991); 38 C.F.R. § 3.6(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

On the February 1951 enlistment physical examination, the 
veteran's bilateral hearing was 15/15.  

On the February 1954 separation physical examination, the 
ears were clinically evaluated as normal.  Whispered voice 
hearing was 15/15 bilaterally.  

Records from the veteran's service with the National Guard 
include the following.

On periodic examination in September 1984, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
55
40
40
LEFT
10
15
50
15
45

An August 1991 reference audiogram indicates that the veteran 
was in the National Guard and that he was routinely exposed 
to hazardous noise.

A September 1991 audiometric evaluation report shows that the 
veteran complained of having difficulty in hearing when using 
the telephone.  There was a positive history of noise 
exposure on the pistol team.  The assessment was bilateral 
mild to moderately severe sensorineural high frequency 
hearing loss.  

On military examination in April 1993,  audiological 
evaluation in pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
55
60
LEFT
10
20
45
55
65

In May 1996, the veteran filed a claim of service connection 
for bilateral hearing loss.  He indicated that hearing aids 
had been issued to him in 1991 while he was on active duty.  
He reporting having been exposed to acoustic trauma as a 
machine gunner during the Korean Conflict, while witnessing 
two atomic blasts in Nevada, and while he was in charge of a 
shooting range and on the pistol team in the National Guard.

On authorized VA audiological evaluation in June 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
45
55
80
LEFT
10
25
45
60
75

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 74 percent in the left ear.  
A history of exposure to hazardous noise in the service was 
reported.  In summary, it was concluded that there was 
moderate to severe high frequency sensorineural hearing loss 
of both ears.  

The veteran testified in December 1996 that he was on the 
pistol team in the guard for 6 years; that he was a marksman 
instructor at Jefferson Barracks; and that he had not been 
exposed to acoustic trauma in his civilian occupation.

On authorized VA audiological evaluation in March 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
55
80
LEFT
10
25
50
60
75

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was moderate to profound high frequency 
sensorineural hearing loss of both ears.  

On VA ear, nose and throat examination in May 1998, the 
veteran complained of decreased hearing for 7 or 8 years.  A 
history of acoustic trauma in service to include atomic bomb 
testing, wartime acoustic trauma in Korea and intermittent 
fire arms noise were reported.  The diagnosis was bilateral 
neurosensory hearing loss of 7 to 8 years.  The examiner 
noted that a review of the record showed that the veteran 
first manifested hearing loss in 1984.  There was no evidence 
that hearing loss was aggravated by noise exposure in the 
1990s.  In an addendum to the report of examination, it was 
opined that hearing loss was not the result of the veteran's 
Marine career as his hearing was normal on separation from 
service in 1954.  It was further opined that if the veteran's 
history of firing range exposure was correct, then it was 
more likely than not that the veteran's hearing loss was 
related to the firing range exposure as such noise exposure 
was known to produce hearing loss.

Personnel records from the veteran's service with the 
National Guard were received in February 1999.  These records 
show that the veteran was attached to the Missouri National 
Guard pistol team, that he was a member of the Missouri 
National Guard rifle/pistol and/or small bore team and that 
he attended a pistol marksmanship instructor course.


II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Where a veteran served 
90 days or more during a period of war and an organic disease 
of the central nervous system (high frequency hearing loss) 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military, naval, or air service. The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training (ACDUTRA) during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty. 38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 1991); 38 C.F.R. § 3.6(a) (1999).

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves a question of either medical 
causation or diagnosis, medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Alternatively, under 38 C.F.R. § 3.303(b) (1998), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (1998)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The Board finds that the veteran has submitted a well 
grounded claim; that is, he has submitted a service 
connection claim which is plausible.  The Board further finds 
that the evidentiary record is complete and that the duty to 
assist the veteran in the development of this claim has been 
met.  38 U.S.C.A. § 5107(a).

It is the veteran's contention that he suffers from bilateral 
hearing loss that is the result of acoustic trauma during 
service.  His initial contention is that his bilateral 
hearing loss, which was first manifest in the medical record 
in 1984, was the result of exposure to acoustic trauma during 
the Korean War and during an atomic blast.  There is no 
competent medical evidence, however, which would connect 
bilateral hearing loss in the 1980s with these events during 
the 1950s.  The one medical opinion of record from 1998 
concluded that this putative nexus as advanced by the veteran 
lacked medical merit.  

Conversely, the examiner in 1998 opined that it was more 
likely than not that bilateral hearing loss was the result of 
noise exposure in the National Guard if the veteran's history 
of firing range exposure was correct.  Personnel records from 
the veteran's National Guard service clearly establish that 
the veteran was both an instructor and rifle team member.  
Moreover, an August 1991 reference audiogram indicated that 
the veteran was routinely exposed to hazardous noise in the 
National Guard and a September 1991 audiometric evaluation 
report showed that the veteran had a positive history of 
noise exposure on the pistol team.  

Accordingly, the Board finds that evidence supports the 
veteran's claim that his bilateral hearing loss is 
etiologically related to acoustic trauma suffered during his 
service with the Missouri Army National Guard.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

